Citation Nr: 1827100	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of for private medical expenses incurred at Citrus Memorial Hospital on February 10-13, 2014.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 administrative decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1. In January 2014, VA authorized non-VA care to treat a non-healing ulcer on the right ankle, as she is unable to travel to a VA facility due to geographical inaccessibility.

2. On February 10, 2014, the Veteran sought treatment for at the Citrus Memorial Hospital (CMH) emergency department for a right leg ulcer/cellulitis.

3. On February 11, 2014, CMH notified VA of the Veteran's admission; VA authorized treatment and notified CMH the same day.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred at Citrus Memorial Hospital on February 10-13, 2014, have been met.  38 U.S.C. § 1703 (2012); 38 C.F.R. §§ 17.52, 17.54 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C. §§ 1703(a), 1725, and 1728(a) (2012).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C. § 1703(a); 38 C.F.R. § 17.54.  

In the instant case, on January 29, 2014, VA authorized non-VA outpatient care to treat a non-healing ulcer on the right ankle, determining she is unable to travel to a VA facility due to geographical inaccessibility.  However, before seeking outpatient treatment, the Veteran presented to the CMH emergency department on February 10, 2014, complaining of a non-healing wound on her right posterior leg that would not heal and became painful.  She was admitted to CMH the following morning, February 11, 2014.  That same day, CMH notified VA of the Veteran's admission, and VA determined that the Veteran meets the eligibility requirements of 38 U.S.C. § 1703 and authorized treatment.  See February 2014 Non-VA Care Hospital Notification Note.  Once the Veteran submitted her claim for payment of the expenses related to her care, VA denied the claim based on a finding that the Veteran was previously authorized for outpatient treatment only, and her symptoms upon presenting to CMH on February 10, 2014, were not emergency in nature.

As noted above, payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility is warranted if the private medical services were authorized by VA.  Regardless of any subsequent determinations regarding medical necessity, as a fact-finding matter, the Board finds that VA authorized the treatment in question on February 11, 2014, after being notified of the Veteran's admission by CMH.  Therefore, as VA authorized treatment, the claim must be allowed.  This seems consistent with the provisions of 38 U.S.C. § 1703(a)(4).



ORDER

Payment or reimbursement of private medical expenses incurred at Citrus Memorial Hospital on February 10-13, 2014, is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


